Order, Supreme Court, New York County (Carol Arber, J.), entered October 17, 1995, which denied petitioner’s application pursuant to CPLR article 78 to annul respondents’ determination denying petitioner an accident disability retirement pension, and dismissed the petition, unanimously affirmed, without costs.
Respondents’ determination that petitioner is not disabled was based on "some credible evidence”, namely, the Medical Board’s examination of petitioner, which concluded that there was no objective evidence of a causal relationship between petitioner’s complaints of back pain and the MRI abnormalities described in the reports of his medical experts, and was not otherwise arbitrary and capricious (see, Matter of Borenstein v New York City Employees’ Retirement Sys., 88 NY2d 756; Matter of Tobin v Steisel, 64 NY2d 254). The record does not support petitioner’s claim that the Medical Board gave insufficient consideration to the MRI tests on which his experts chiefly rely, it being the expressed opinion of the Medical Board that the tests in this instance are not dispositive on the issue of disability but were subject to conflicting interpretations (see, e.g., Matter of Borenstein v New York City Employees’ Retirement Sys., supra, at 761, citing Matter of Tobin v Steisel, supra, at 258-259). Nor is the finding of disability by the Social Security Administration dispositive (see, supra, at 759; Matter of Kalachman v Board of Trustees, 224 AD2d 619). Concur—Murphy, P. J., Milonas, Nardelli and Andrias, JJ.